Exhibit 10.1


ASSET PURCHASE AGREEMENT
 
This Asset Purchase Agreement (the “Agreement”) between Arbios Systems, Inc., a
Delaware corporation (the “Seller”), and HepaLife Technologies, Inc., a Florida
corporation (the “Buyer”), is entered into as of October 3, 2008. The Seller and
the Buyer together may be referred to herein as the “Parties” and each of them
may be referred to herein as a “Party.”


RECITALS


WHEREAS, the Seller wishes to sell certain of its assets described herein to
Buyer and Buyer wishes to purchase such assets from the Seller;
 
NOW THEREFORE, in consideration of the foregoing and of the following covenants,
the sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
 
1. Sale of Assets
 
1.1. Purchase and Sale of Assets. The Seller hereby agrees to sell, transfer and
deliver to Buyer at Closing (as defined below), and the Buyer agrees to purchase
and pay for, all of Seller’s right, title and interest in and to the (a)
Investigational New Drug Application number 5654 for HepatAssist; including
orphan drug and fast track designations relating to the HepatAssist program; (b)
the patents, patent applications and inventions described by the unfiled
potential patent claims listed on Schedule 1.1(a) hereto (the “Patents Rights”);
(c) the trademarks, service marks, trade names and logos listed on Schedule
1.1(a) hereto (the “Trademark Rights”); (d) all rights, claims, credits,
judgments, choses in action, rights of set-off or rights for past, present or
future infringement against third parties relating to the Patents Rights; (e)
the agreements listed on Schedule 1.1(b) hereto (the “Assumed Contracts”); (f)
the prototype devices and representative custom or modified equipment listed in
Schedule 1.1(c) hereto; (g) the other assets listed in Schedule 1.1(d); (h) all
records, data, results, patient files, historical samples, and clinical trial
protocols relating to the foregoing, including without limitation those items
listed in Schedule 1.1(e); and (i) and all Intellectual Property (as defined
below) related to any of the foregoing. All of the foregoing are referred to
herein as the “Acquired Assets.”
 
1.2. Consideration. The purchase price (the “Purchase Price”) of the Acquired
Assets shall consist of the following: (i) $450,000 in cash, (ii) a Series D
warrant to purchase up to 750,000 shares of the Buyer’s common stock at an
exercise price of $0.35 per share in the form attached hereto as Exhibit 1.2
(the “Warrant”), and (iii) assumption by the Buyer of the Assumed Liabilities
(as defined below). The Purchase Price shall be paid as follows: The Buyer (a)
shall pay to the Seller within two (2) business days from the Closing Date by
wire transfer of immediately available funds in accordance with the wire
instructions set forth in Schedule 1.2 hereto (the “Wire Instructions”) the sum
of Two Hundred Fifty Thousand Dollars ($250,000) and shall issue and deliver the
Warrant, and shall assume on and after the Closing Date the Assumed Liabilities;
and (b) on the Deferred Payment Date, shall pay to the Seller the sum of Two
Hundred Thousand Dollars ($200,000) (the “Deferred Cash Purchase Price”). The
“Deferred Payment Date” is the earlier to occur of (i) the date on which the
Buyer has consummated one or more debt or equity financings in which the gross
proceeds received since the date of this Agreement in the aggregate equal or
exceed Four Million Dollars ($4,000,000), or (ii) the eighteen month anniversary
of the Closing Date. The Deferred Cash Purchase Price may be reduced by amounts
payable, if any, to Buyer under Section 3 (Indemnification Obligations).
 
 
 

--------------------------------------------------------------------------------

 
 
1.3. Assumption of Liabilities. At the Closing, the Buyer shall assume and
become obligated to discharge when due all of the following liabilities:
 
(a) All liabilities and obligations arising on or after the Closing Date under
the Assumed Contracts; and
 
(b) All liabilities and obligations arising on or after the Closing Date
relating to the Acquired Assets, including without limitation all liabilities
and obligations for the operation, prosecution, maintenance, upkeep, renewal,
retention, shipment, transfer, delivery, storage or disposal of the Acquired
Assets. Notwithstanding anything herein to the contrary, the decision whether to
maintain the Acquired Assets after the Closing Date will be in the sole
discretion of the Buyer, and nothing herein shall require the Seller to use,
maintain or defend any of the Acquired Assets.
 
All of the foregoing are referred to as the “Assumed Liabilities.” Other than
the Assumed Liabilities, the Buyer will not assume or have any responsibility
with respect to any other obligation or liability of the Seller or relating to
the Acquired Assets, including any liability arising from the acquisition by the
Seller of the Acquired Assets or the Seller’s operations before or after the
Closing.
 
1.4. Closing. Subject to satisfaction of the conditions in Section 4, the
closing of the sale and purchase of the Acquired Assets under this Agreement
(the “Closing”) shall occur at a place mutually acceptable to the Buyer and the
Seller at 9:00 a.m. on October 3, 2008, or such other date that is mutually
acceptable to the Seller and the Buyer (the “Closing Date”). All transactions
which are to take place at the Closing shall be considered to have taken place
simultaneously, and no delivery or payment shall be considered to have been made
until all the transactions have been completed. Title to, ownership of, control
over and risk of loss of the Acquired Assets shall pass to Buyer effective as of
11:59 p.m. on the Closing Date unless otherwise provided herein.
 
1.5. Seller’s Deliveries at Closing. On the Closing Date the Seller shall
execute and deliver or cause to be executed and delivered to the Buyer (a) the
Bill of Sale in the form set forth in Exhibit 1.5(a) hereto, (b) an Assignment
and Assumption Agreement in the form set forth in Exhibit 1.5(b) hereto, (c) an
Assignment of Patents in the form set forth in Exhibit 1.5(c) hereto, (d) an
Assignment of Trademarks in the form set forth in Exhibit 1.5(d) attached
hereto, (e) any other instruments of conveyance and assignment as the parties
and their respective counsel shall deem reasonably necessary to vest in Buyer
the right, title and interest in and to the Acquired Assets set forth herein,
including without limitation the written consents and confirmations set forth in
Section 4.1, and (f) the Registration Rights Agreement (the form of which is
attached hereto as Exhibit 1.5(f). (The Bill of Sale, the Assignment and
Assumption Agreement, the Assignment of Patents, the Assignment of Trademarks,
and the Registration Rights Agreement as executed and delivered by the Seller
are herein collectively referred to as the “Seller Transaction Documents.”) All
tangible assets included in the Acquired Assets shall be delivered by Seller to
Buyer to one or more locations specified by the Buyer, and title and risk of
loss shall pass to Buyer on the Closing Date. Seller shall provide Buyer with
reasonable assistance in arranging for the shipment of tangible Acquired Assets
to one or more locations specified by the Buyer.
 
 
 

--------------------------------------------------------------------------------

 
 
1.6. Buyer’s Deliveries at Closing. On the Closing Date, (a) the Buyer shall pay
to the Seller the Closing Cash Purchase Price by wire transfer of immediately
available funds, and (b) the Buyer shall execute and deliver or cause to be
executed and delivered to the Seller (i) the Bill of Sale, (ii) the Assignment
and Assumption Agreement, (iii) the Assignment of Patents, (iv) the Assignment
of Trademarks, (v) Warrant, and (vi) the Registration Rights Agreement (The Bill
of Sale, the Assignment and Assumption Agreement, the Assignment of Patents, the
Assignment of Trademarks, the Warrant, and the Registration Rights Agreement,
all as executed and delivered by the Buyer are herein collectively referred to
as the “Buyer Transaction Documents”).
 
1.7. Obligations on the Deferred Payment Date. On the Deferred Payment Date, the
Buyer shall pay the Deferred Cash Purchase Price by wire transfer of immediately
available funds in accordance with the wire instructions of which Seller may
notify Buyer as provided for herein. In the event that the Deferred Cash
Purchase Price is not paid on the Deferred Payment Date, the Seller shall have
the remedies set forth in Section 6 of this Agreement.
 
2. Representations and Warranties.
 
2.1. Representation and Warranties of the Seller. The Seller hereby represents
and warrants to the Buyer as follows:
 
2.1.1. Organization and Authorization. (i) The Seller is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
and is duly qualified to do business as a foreign corporation and is in good
standing under the laws of each jurisdiction in which either the ownership or
use of its assets, or the nature of its activities, requires such qualification,
with all requisite corporate power and authority to enter into this Agreement
and the transaction contemplated hereby, (ii) the execution, delivery and
performance of this Agreement and each of the Seller Transaction Documents has
been duly authorized by all necessary corporate action of the Seller, and (iii)
this Agreement and each of the Seller Transaction Documents has been duly
executed and delivered by Seller and is a valid, binding obligation of the
Seller, enforceable in accordance with its terms except as may be limited by
applicable federal or state bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally. The Seller is not in
default under or in violation of any provision of its articles of incorporation
or bylaws, as amended, or any resolution adopted by the board of directors or
stockholders of the Seller. Except for the consents referred to in Section 4.2.4
of this Agreement, the Seller is not required to give any notice to, make any
filing with or obtain any authorization, consent or approval of any authority or
person in order for the Parties to consummate the transaction contemplated by
this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
2.1.2. Ownership of Assets. The Seller has good and marketable title to the
Acquired Assets, free and clear of any and all mortgages, liens, pledges and
security interests. All pre-existing security interests in the Acquired Assets
shall, as of the Closing Date, have been released and discharged.
 
2.1.3. Brokers and Finders. The Seller has not employed any broker or finder or
incurred any liability for brokerage fees, commissions or finder’s fees in
connection with the transactions contemplated by this Agreement.
 
2.1.4. Noncontravention. Neither the execution and delivery of this Agreement
and the Seller Transaction Documents, nor the consummation of the transactions
contemplated hereby, will (i) violate any constitution, statute, regulation,
rule to which Seller is subject or, to the knowledge of the Seller, any
injunction, judgment, order, decree, ruling, charge or other restriction of any
government, governmental agency, or court to which Seller is subject, or any
provision of the Seller’s certificate of incorporation or By-laws, or (ii)
conflict with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice under any agreement, contract, lease, license,
instrument, or other arrangement to which Seller is a party or by which it is
bound or to which any of the Acquired Assets is subject (or result in the
imposition of any security interest upon any of the Acquired Assets).
 
2.1.5.  Legal Compliance. The Seller has (a) complied with all laws (including
rules, regulations and codes) and with all plans, injunctions, judgments,
orders, decrees, rulings and charges thereunder in each case applicable to the
Acquired Assets or to the Seller’s business to the extent involving the Acquired
Assets, and (b) to the best of Seller’s knowledge, no action, suit, proceeding,
hearing, investigation, charge, complaint, claim, demand or notice has been
threatened, filed or commenced against the Seller relating to or involving the
Acquired Assets.
 
2.1.6. No Litigation. (a) There are no actions, suits, proceedings, hearings,
investigations, charges, complaints, claims or demands of any kind pending or,
to the best of the Seller’s knowledge, threatened relating to or involving the
Acquired Assets; (b) there are no injunctions, judgments, orders or decrees of
any kind which are outstanding against the Acquired Assets; and (c) the Seller
is not charged or, to the best of Seller’s knowledge, threatened with, or under
investigation with respect to, any alleged violation of any provision of any law
(including rules, regulations and codes) relating to or involving the Acquired
Assets.
 
 
 

--------------------------------------------------------------------------------

 
 
2.1.7. Intellectual Property.
 
(a) “Intellectual Property” means the following, as such may exist in all
countries and territories worldwide and under any international convention: (i)
inventions (whether or not reduced to practice), all improvements thereto; (ii)
trademarks and all goodwill associated therewith; (iii) works of authorship;
(iv) trade secrets; (v) business information, confidential or otherwise
(including ideas, research and development, know how, technical data, customer
and supplier lists, pricing and cost information and business and marketing
plans and proposals); (vi) databases; (vii) other proprietary rights; (viii) all
registrations and applications therefore (as applicable) pertaining to the
foregoing; and (ix) all patents, patent applications and patent disclosures,
together with all reissuances, continuations, continuations-in-part, revisions,
extensions and reexaminations thereof, and statutory invention registrations.
 
(b) The Seller owns or has the right to use, pursuant to license, sublicense,
agreements or other permission, the Intellectual Property transferred under this
Agreement as part of the Acquired Assets. To the best of the Seller’s knowledge,
the Intellectual Property transferred under this Agreement as part of the
Acquired Assets will be owned or available for use by Buyer on identical terms
and conditions immediately subsequent to the Closing. The Seller has taken all
reasonable action to maintain and protect each item of Intellectual Property
owned or used by the Seller and related to the Acquired Assets, including the
use of work-for-hire and confidentiality agreements with all of its employees
and independent contractors who created such Intellectual Property during the
period that the Seller owned the Acquired Assets.
 
(c) To the best knowledge of the Seller, the Seller’s use of the Acquired Assets
has not interfered with, infringed upon, misappropriated, or otherwise
conflicted with any Intellectual Property of any other person, and the Seller
has never received any charge, complaint, claim, demand, or notice alleging any
such interference, infringement, misappropriation or violation (including any
claim that the Seller must license or refrain from using any Intellectual
Property rights of any other person). To the best knowledge of the Seller, no
other person has interfered with, infringed upon, misappropriated or otherwise
conflicted with any Intellectual Property rights included in the Acquired
Assets.
 
(d) Set forth on Schedule 1.1(a) is (i) a list of each registration which has
been issued to the Seller with respect to any of the Seller’s Intellectual
Property related to the Acquired Assets, the date of issuance of each
registration and the item of Intellectual Property to which each registration
corresponds; (ii) a list of each pending application for registration which has
been made with respect to any of the Intellectual Property owned or used in
connection with the Acquired Assets by Seller, the date of each application and
the item of Intellectual Property which is referenced in each application;
(iii) a list of each material license, agreement or other permission which has
been granted to any other person with respect to the Intellectual Property
related to the Acquired Assets (together with any exceptions) and the date of
each license, agreement or permission and the item of Intellectual Property
which is the subject of each license, agreement or permission; and (iv) a list
of each unregistered or unregistrable material item of Intellectual Property
related to the Acquired Assets. With respect to each item of Intellectual
Property set forth on Schedule 1.1(a):
 
 
 

--------------------------------------------------------------------------------

 
 
(i) The Seller possesses all right, title and interest in and to the item free
and clear of all liens and licenses, subject to the rights, if any, of third
parties specified in Schedule 2.1.7 hereto. Attached hereto as Schedule 2.1.7 is
a description of licenses and materials granted or transferred by prior owners
of the Acquired Assets to third parties. To the best knowledge of the Seller,
none of the grants or transfers to the third parties listed on Schedule 2.1.7
are evidenced by a signed agreement (the Seller has delivered to the Buyer all
unsigned drafts of writings addressed to the third parties);
 
(ii) The item is not subject to any outstanding injunction, judgment, order,
decree, ruling, charge or other restriction of any authority;
 
(iii) No action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand is pending or, to the best knowledge of Seller, threatened
which challenges the legality, validity, enforceability, use, or ownership of
the item; and
 
(iv) The Seller has not agreed to indemnify any other person for or against any
interference, infringement, misappropriation or other conflict with respect to
the item.
 
(e) Set forth on Schedule 1.1(b) is a list of each material item of Intellectual
Property related to the Acquired Assets that any other person owns and that the
Seller uses pursuant to license, sublicense, agreement or permission. With
respect to each item of Intellectual Property set forth on Schedule 1.1(b):
 
(i) To the best of Seller’s knowledge, the license, sublicense, agreement or
permission covering the item is legal, valid, binding, enforceable and in full
force and effect, will continue to be legal, valid, binding, enforceable and in
full force and effect following the consummation of the transactions
contemplated by this Agreement, and Seller has fulfilled all obligations of
Seller thereunder;
 
(ii) The Seller is not and, to the best knowledge of the Seller, no other party
to the license, sublicense, agreement or permission is in breach or default, and
no event has occurred which with notice or lapse of time would constitute a
breach or default or permit termination, modification or acceleration
thereunder;
 
 
 

--------------------------------------------------------------------------------

 
 
(iii) The Seller has not, and to the best knowledge of the Seller, no other
party to the license, sublicense, agreement or permission has repudiated any
provision thereof;
 
(iv) The item is not subject to any outstanding injunction, judgment, order,
decree, ruling, charge or restriction of any authority;
 
(v) No action, suit, proceeding, hearing, investigation, charge, complaint,
claim or demand is pending or, to the best knowledge of the Seller, threatened
which challenges the legality, validity or enforceability of the item; and
 
(vi) The Seller has not granted any sublicense or similar right with respect to
the license, sublicense, agreement or permission.
 
2.1.8. Assumed Contracts. The Seller has delivered to Buyer a correct and
complete copy of each Assumed Contract, as amended to date, and to the best of
the Seller’s knowledge, the Assumed Contracts represent all of the contracts and
agreements related to the Acquired Assets to which the Seller is a party. To the
best knowledge of the Seller, no other agreements exist that limit the rights
set forth in the Assumed Contracts. With respect to each Assumed Contract:
(i) the Assumed Contract is legal, valid, binding and enforceable against the
Seller and, to the Seller’s knowledge, the other parties thereto and is in full
force and effect; (ii) the Assumed Contract will continue to be legal, valid,
binding, enforceable and in full force and effect to the same extent on
identical terms following the consummation of the transactions contemplated
hereby; (iii) the Seller is not, and to the best knowledge of the Seller, no
other party is in breach or default, and to the best knowledge of the Seller no
event has occurred which with notice or lapse of time would constitute a breach
or default, or permit termination, modification or acceleration, under the
Assumed Contract; and (iv) to the best knowledge of the Seller, no person has
repudiated any provision of the Assumed Contract.
 
2.1.9. Accuracy and Completeness of Presentation Pages. Attached hereto Schedule
2.1.9 are selected pages of a PowerPoint presentation regarding “HepatAssist.”
All statements made in Schedule 2.1.9 regarding test prior results, the
approvals obtained from the FDA, and other statistical data are accurate and
complete in all material respects.
 
2.1.10. Accuracy and Completeness of Acquired Assets. Schedules 1.1(a) through
1.1(d) are accurate and complete in all respects to the best knowledge of
Seller. To the best knowledge of Seller, the Acquired Assets include all assets,
equipment (other than a Forma Scientific Cryogenic Storage Freezer and the
Cryomed 8023 Nitrogen Shippers), Intellectual Property, contracts, agreements,
records, materials and other information of Seller related to Seller’s
HepatAssist program.
 
 
 

--------------------------------------------------------------------------------

 
 
2.1.11. Brokers. There are no brokers or finders known to the Seller to be
involved with this transaction an the Seller has not made any agreement or taken
any other action which might cause any person to become entitled to a broker’s
or finder’s fee or commission as a result of this transaction.
 
2.1.12. Full Disclosure. No representation, warranty, covenant or agreement made
by the Seller in this Agreement or in any statement, certificate, instrument or
other document or item furnished or delivered or to be furnished or delivered to
the Buyer pursuant to this Agreement or in connection with the transactions
covered by this Agreement contains or will contain any false or misleading
statement of a material fact, or omit any material fact required to be stated
therein or necessary in order to make the statements therein not false or
misleading.
 
2.1.13. Disclaimer. Notwithstanding anything in this Agreement to the contrary,
the Seller makes no, and hereby disclaims any, representation or warranty to the
Buyer with respect to any warranty of merchantability or fitness for a
particular purpose with respect to the Patent Rights set forth on Schedule
1.1(a).
 
2.2. Representations and Warranties of the Buyer. The Buyer hereby represents
and warrants to the Seller as follows:
 
2.2.1. Organization and Authorization. (i) The Buyer is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, with all requisite corporate power and authority to enter into
this Agreement and the transaction contemplated hereby; (ii) the execution,
delivery and performance of this Agreement and each of the Buyer Transaction
Documents has been authorized by all necessary corporate action of Buyer; and
(iii) this Agreement and each of the Buyer Transaction Documents is a valid,
binding obligation of Buyer, enforceable in accordance with its terms except as
may be limited by applicable federal or state bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally.
 
2.2.2. Brokers and Finders. The Buyer has not employed any broker or finder or
incurred any liability for brokerage fees, commissions or finder’s fees in
connection with the transactions contemplated by this Agreement.
 
2.2.3. Noncontravention. Neither the execution and delivery of this Agreement
and the Buyer Transaction Documents, nor the consummation of the transactions
contemplated hereby, will (i) violate any constitution, statute, regulation,
rule to which Buyer is subject or, to the knowledge of the Buyer, any
injunction, judgment, order, decree, ruling, charge or other restriction of any
government, governmental agency, or court to which Buyer is subject, or any
provision of the Buyer’s certificate of incorporation or By-laws, or (ii)
conflict with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice under any agreement, contract, lease, license,
instrument, or other arrangement to which Buyer is a party or by which it is
bound or to which any of the Acquired Assets is subject (or result in the
imposition of any security interest upon any of the Acquired Assets).
 
 
 

--------------------------------------------------------------------------------

 
 
2.2.4. SEC Reports; Financial Statements. The Buyer has filed all required
forms, reports and documents with the Securities and Exchange Commission (“SEC”)
since January 1, 2008 (“Buyer SEC Reports”), each of which complied at the time
of filing in all material respects with all applicable requirements of the
Securities Act and the Securities Exchange Act of 1934 (the “Exchange Act”), as
applicable, in each case as in effect on the dates such forms reports and
documents were filed. None of the Buyer SEC Reports contained, when filed, an
untrue statement of a material fact or omitted to state a material fact required
to be stated or incorporated by reference therein or necessary in order to make
the statements therein in light of the circumstances under which they were made
not misleading, except to the extent superseded by a Buyer SEC Report filed
subsequently and prior to the date hereof. Except as publicly disclosed by the
Buyer since the filing of its last SEC Report, there have been no events,
changes or effects with respect to the Buyer which the Buyer (i) was required to
publicly disclose, in a filing with the SEC or otherwise, or (ii) which would
reasonably be expected to have a material adverse effect on the Buyer. The
consolidated financial statements of the Buyer included in the Buyer SEC Reports
have been prepared in all material respects in accordance with United States
generally accepted accounting principles (“GAAP”) consistently applied and
maintained throughout the periods indicated and fairly present the consolidated
financial position of the Buyer and its consolidated subsidiaries at their
respective dates and the results of the consolidated results of operations and
changes in financial position of the Buyer and its consolidated subsidiaries for
the periods covered thereby (subject to normal year-end adjustments and except
that unaudited financial statements do not contain all required footnotes).
 
2.2.5. Issuance of the Warrant. The Warrant has been duly authorized and, when
issued in accordance with this Agreement, will be duly and validly issued, fully
paid and nonassessable, free and clear of all liens. The Buyer has reserved from
its duly authorized capital stock the number of shares of its common stock
issuable upon exercise of the Warrant.
 
 
 

--------------------------------------------------------------------------------

 
 
3. Indemnification Obligations
 
3.1.1. The Seller shall indemnify and defend Buyer and hold Buyer harmless from
and against any and all actions, suits, proceedings, hearings, investigations,
charges, complaints, claims, demands, injunctions, judgments, orders, decrees,
rulings, damages, dues, diminution of value, penalties, fines, amounts paid in
settlement, liabilities, obligations, taxes, liens, losses, costs, expenses and
fees, including court costs and reasonable attorneys’ fees and expenses
(collectively, “Adverse Consequences”) arising out of, resulting from, relating
to, in the nature of or caused by any misrepresentation or breach of any
representation, warranty, covenant or agreement made by the Seller in this
Agreement or in any statement, certificate, instrument or other document or item
furnished or delivered or to be furnished or delivered by the Seller to Buyer
pursuant to this Agreement or in connection with the transactions contemplated
by this Agreement.
 
3.1.2. Buyer shall indemnify and defend the Seller and hold the Seller harmless
from and against any and all Adverse Consequences arising out of, resulting
from, relating to, in the nature of or caused by any misrepresentation or breach
of any representation, warranty, covenant or agreement made by Buyer in this
Agreement or in any statement, certificate, instrument or other document or item
furnished or delivered or to be furnished or delivered by Buyer to the Seller
pursuant to this Agreement or in connection with the transactions contemplated
by this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
3.1.3. A party seeking indemnification pursuant to this Section (an “Indemnified
Party”) shall give notice to the party from whom such indemnification is sought
(the “Indemnifying Party”) of the assertion of any claim, or the commencement of
any action, suit or proceeding, in respect of which indemnity may be sought
pursuant to this Section (a “Claim”) as soon as practicable after the party
entitled to indemnification becomes aware of any fact, condition or event which
may give rise to damages for which indemnification may be sought under this
Section (but in any event on or prior to the applicable expiration date
described below in Section 9) which contains (i) a description and the amount of
any damages incurred by the Indemnified Party, (ii) a statement that the
Indemnified Party is entitled to indemnification under this Section and a
reasonable explanation of the basis therefor, and (iii) a demand for payment in
the amount of such damages; provided, however that any delay or failure of any
Indemnified Party with regard to notifying any Indemnifying Party of any Claim
shall not relieve the Indemnifying Party from any liability hereunder except to
the extent that the defense of such action is prejudiced by such delay or
failure to notify or promptly notify. Within 15 days after delivery of a notice
of a Claim, the Indemnifying Party shall deliver to the Indemnified Party a
written response in which the Indemnifying Party shall: (I) agree that the
Indemnified Party is entitled to receive all of the damages claimed (in which
case such response shall be accompanied by a payment by the Indemnifying Party
to the Indemnified Party of the damages claimed, by check or by wire transfer),
(II) agree that the Indemnified Party is entitled to receive part, but not all,
of the damages claimed and a reasonable explanation of the basis therefor (the
“Agreed Amount”) (in which case such response shall be accompanied by a payment
by the Indemnifying Party to the Indemnified Party of the Agreed Amount, by
check or by wire transfer), or (III) contest that the Indemnified Party is
entitled to receive any of the damages claimed and a reasonable explanation of
the basis therefor. If the Indemnifying Party in such response contests the
payment of all or part of the damages claimed, the Indemnifying Party and the
Indemnified Party shall use good faith efforts to resolve such dispute. Any
survival period time limitation specified in Section 9 below shall not apply to
a Claim which has been the subject of notice from the Indemnified Party to the
Indemnifying Party given prior to the expiration of such period. After such
notice, if the Indemnifying Party shall acknowledge in writing to the
Indemnified Party that the Indemnifying Party shall be obligated under the terms
of its indemnity hereunder in connection with such lawsuit or action, then the
Indemnifying Party shall be entitled, if it so elects, (i) to take control of
the defense and investigation of such lawsuit or action (provided such defense
and investigation are pursued in a diligent and professional manner); (ii) to
employ and engage attorneys of its own choice to handle and defend the same, at
the Indemnifying Party’s cost, risk, and expense unless the named parties to
such action or proceeding include both the Indemnifying Party and the
Indemnified Party and the Indemnified Party has been advised in writing by
counsel that there may be one or more legal defenses available to such
Indemnified Party that are different from or additional to those available to
the Indemnifying Party; and (iii) to compromise or settle such claim, which
compromise or settlement shall be made only with the written consent of the
Indemnified Party, such consent not to be unreasonably withheld. In the event
the Indemnifying Party does assume the defense of such Claim as provided above,
the Indemnified Party shall have the right to fully participate in such defense
(including engaging attorneys of its own choice), at its sole expense, and the
Indemnifying Party (and its chosen attorneys) shall keep the Indemnified Party
(and its attorneys) reasonably informed and shall reasonably cooperate with the
Indemnified Party (and its attorneys) in connection with such participation. If
the Indemnifying Party fails to assume the defense of such claim within 15 days
after receipt of the notice of a Claim, the Indemnified Party against which such
Claim has been asserted will (upon delivering notice to such effect to the
Indemnifying Party) have the right to undertake, at the Indemnifying Party’s
cost and expense, the defense, compromise or settlement of such Claim on behalf
of and for the account and risk of the Indemnifying Party (which defense shall
be pursued in a diligent and professional manner); provided, however, that such
Claim shall not be compromised or settled without the written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld. In the
event the Indemnified Party assumes the defense of the Claim, the Indemnified
Party will keep the Indemnifying Party reasonably informed of the progress of
any such defense, compromise or settlement. The Indemnifying Party shall be
liable for any settlement of any action effected pursuant to and in accordance
with this Section for any final judgment (subject to any right of appeal), and
the Indemnifying Party agrees to indemnify and hold harmless an Indemnified
Party from and against any damages by reason of such settlement or judgment.
 
3.1.4. For purposes of this Section, including the determination of Claims by
Buyer, any and all references to “material” limitations or limitations as to
“knowledge” in Seller’s representations and warranties, while being taken into
account for purposes of determining whether a breach has occurred giving rise to
a Claim by Buyer for Adverse Consequences for which Buyer is to be indemnified,
shall be disregarded for purposes of calculating the amount of said Claim.
 
 
 

--------------------------------------------------------------------------------

 
 
3.1.5. Neither party shall be required to indemnify the other party pursuant to
this Section unless or until the aggregate monetary amount of Adverse
Consequences exceeds $5,000.00 (the “Basket”) following which the Indemnifying
Party shall be required to indemnify the Indemnified Party (subject to the
Indemnity Cap) only for the monetary amounts of Adverse Consequences in excess
of the Basket.
 
3.1.6. Neither party shall be required to indemnify the other party for an
aggregate amount of Adverse Consequences in excess of $450,000.00 (the
“Indemnity Cap”).
 
3.1.7. In no event shall the provisions of this Section in any way modify or
otherwise limit the rights or remedies available to any of the parties with
regard to a claim of fraud. The parties shall be entitled as a result of
misrepresentation, breach or default under this Agreement, to pursue any and all
non-monetary relief to which any of them may otherwise be entitled at law, in
equity or otherwise.
 
3.1.8. The amount of damages payable by an Indemnifying Party under this Section
shall be (a) reduced by any insurance proceeds actually received by the
Indemnified Party with respect to the claim for which indemnification is sought,
(b) reduced by any amounts recovered from any third parties, by way of
indemnification or otherwise, with respect to the claim for which
indemnification is sought and (c) any tax benefits actually received by the
Indemnified Party or for which the Indemnified Party is eligible on account of
the matter resulting in such damages or the payment of such damages. Each
Indemnified Party shall, as soon as is reasonably practicable and commercially
feasible, make application for such insurance procedures referred to in clause
(a) above. Except with regard to compensation for claims paid to third parties,
damages payable by an Indemnifying Party under this Section shall not include
punitive damages or any special or indirect damages or any damages that are
consequential in nature such as lost profits, diminution in value, damage to
reputation and the like. Except as set forth in this Agreement, the Seller or
the Buyer are not making any representation, warranty, covenant or agreement
with respect to the matters contained herein. Provided that the Buyer has
complied with all of the provisions of the this Section 3, Buyer shall have the
right to off-set or set-off any payment due pursuant to this Agreement against
any other payment to be made pursuant to this Agreement or otherwise (including
against indemnification payments). Except for breaches of Sections 1.2 or 1.7 by
Buyer, indemnification under this Section shall be the exclusive means of
recovery by either Buyer or Seller and, as applicable, its officers, directors
and shareholders against the other party for any breach or violation, or alleged
breach or violation, of the representations, warranties, covenants and
agreements under this Agreement and shall be in lieu of any other common law or
statutory rights or remedies. 
 
 
 

--------------------------------------------------------------------------------

 
 
4. Conditions to Closing
 
4.1. Seller’s Closing Condition. The Seller’s obligation to consummate the
transactions contemplated hereby is subject to the satisfaction of the following
conditions as of the Closing Date:
 
4.1.1. No Litigation. No action or proceeding before a court or any other
governmental agency or body shall have been instituted or threatened to stay,
restrain or prohibit the consummation of the transactions contemplated hereby or
to impose any remedy, condition or restriction unacceptable to the Seller in its
sole discretion.
 
4.1.2. Representations and Warranties; Performance of Obligations. All
representations and warranties of the Buyer contained in this Agreement shall be
true and correct in all material respects as of the Closing with the same force
and effect as though made at and as of the Closing and all of the terms,
covenants and conditions of this Agreement to be complied with, performed and
satisfied by the Buyer at or before the Closing shall have been complied with,
performed and satisfied in all material respects.
 
4.1.3. Proceedings Satisfactory. All actions, proceedings, instruments and
documents required to carry out this Agreement or incidental hereto shall be
reasonably satisfactory to the Seller and its counsel.
 
4.2. Buyer’s Conditions Precedent. The Buyer’s obligations hereunder are
conditioned upon the following:
 
4.2.1. No Litigation. No action or proceeding before a court or any other
governmental agency or body shall have been instituted or threatened to stay,
restrain or prohibit the consummation of the transactions contemplated hereby or
to impose any remedy, condition or restriction unacceptable to the Buyer in its
sole discretion.
 
4.2.2. Representations and Warranties; Performance of Obligations. All
representations and warranties of the Seller contained in this Agreement shall
be true and correct in all material respects as of the Closing Date with the
same force and effect as though made at and as of the Closing Date and all of
the terms, covenants and conditions of this Agreement to be complied with,
performed and satisfied by the Seller at or before the Closing Date shall have
been complied with, performed and satisfied in all material respects.
 
4.2.3. Proceedings Satisfactory. All actions, proceedings, instruments and
documents required to carry out this Agreement or incidental hereto shall be
reasonably satisfactory to the Buyer and its counsel.
 
4.2.4. Consents. On or prior to the Closing Date, the Buyer shall have been
provided a copy of the following in a form satisfactory to Buyer:
 
 
 

--------------------------------------------------------------------------------

 
 
(a) Executed written consent from Becton Dickinson assigning, effective as of
the Closing Date, to Buyer that certain License Agreement between Becton
Dickinson and Seller dated April 5, 2004 and confirming that any and all of
Seller’s obligations thereunder have been satisfied in full.
 
(b) Executed written consent from Cedars Sinai Medical Center (i) assigning,
effective as of the Closing Date, to Buyer that certain License Agreement
between Cedars Sinai Medical Center and Seller, dated June 29, 2001 and (ii)
confirming that, effective as of the Closing Date, any and all of Seller’s
obligations under such agreement, including without limitation Schedule D, have
been satisfied in full and that Section 4.4 of such agreement is deleted in its
entirety and shall be of no further force or effect.
 
(c) Executed written consent from Cedars Sinai Medical Center assigning,
effective as of the Closing Date, to Buyer that certain License Agreement
between Cedars Sinai Medical Center and Seller, dated August 1, 1999 and
confirming that any and all Seller’s obligations thereunder (other than
royalties arising after the Closing Date) have been satisfied in full.
 
(d) Executed written consent from Circe Biomedical, Inc. (fka W.R. Grace &
Co-Conn) assigning, effective as of the Closing Date, to Buyer that certain
Royalty Agreement by and between Circe Biomedical, Inc. and Seller dated as of
January 29, 1999 and confirming that any and all Seller’s obligations thereunder
(other than royalties arising after the Closing Date) have been satisfied in
full.
 
(e) Executed assignment of inventions agreement by and between Shawn Cain and
the Buyer with respect to the patent claims set forth on Schedule 1.1(a), and
best efforts to obtain, within a reasonable period of time after the Closing, an
executed assignment of inventions agreement with Barbara Chandler.
 
(f) Written acknowledgement from RanD/Medtronic and Gianni Bellini that all
rights of Seller in and to the HepatAssist hardware platform, including without
limitation any software and firmware contained therein or used in connection
therewith, have been transferred to Buyer and that RanD/Medtronic and Gianni
Bellini will use good faith efforts to negotiate and enter into a written
agreement with Buyer promptly after the Closing Date to continue development of
the HepatAssist hardware and software platform on behalf of Buyer.
                                             
5. Confidentiality.
 
5.1. Each party may disclose or may have disclosed (the “Disclosing Party”) to
another party (the “Receiving Party”) certain information that the Disclosing
Party considers to be confidential and/or proprietary, including, but not
limited to, personally identifiable information and data entered, the terms and
conditions of this Agreement (except as permitted in Section 9.3 below)
technical processes and formulas, product designs, customer lists, product and
business plans, revenues, projections, marketing and other data, sales, cost,
accounting and other technical, business and financial information, as well as
information that the Disclosing Party marks as confidential (collectively,
“Confidential Information”). Notwithstanding the foregoing, Confidential
Information does not include information (i) already known by the Receiving
Party without an obligation of confidentiality, (ii) publicly known or which
becomes publicly known through no omission or unauthorized act of the Receiving
Party, (iii) rightfully received from a third party without any obligation of
confidentiality, or (iv) independently developed by the Receiving Party without
use of the Disclosing Party’s Confidential Information. 
 
 
 

--------------------------------------------------------------------------------

 
 
5.2. The Receiving Party shall make use of the Confidential Information only for
the purposes of this Agreement and shall protect the Disclosing Party’s
Confidential Information by using the same degree of care, but not less than a
reasonable degree of care, to prevent the unauthorized access, use,
dissemination, or publication of the Confidential Information as the Receiving
Party uses to protect its own Confidential Information of a like nature. The
Receiving Party shall disclose Confidential Information only (i) to those of its
employees, contractors, representatives and consultants with a need to know such
Confidential Information who have first agreed with the Receiving Party, either
as a condition of employment or engagement, or in order to obtain the
Confidential Information, to be bound by terms and conditions substantially
similar to those contained in this Section 4, (ii) as required by court order,
law or regulation or as requested by any regulatory agency or governmental body
having jurisdiction over the Receiving Party, provided that prior to such
disclosure the Receiving Party shall provide prompt written notice to the
Disclosing Party sufficient to permit the Disclosing Party the opportunity to
oppose the disclosure and the Receiving Party shall take all reasonable steps
available to maintain the Confidential Information in confidence, or (iii) to
make appropriate disclosure regarding the tax treatment and tax structure of the
transactions contemplated hereby.
 
5.3. All Confidential Information shall remain the property of the Disclosing
Party, and such Confidential Information and all copies thereof (if any), shall
be promptly returned to the Disclosing Party upon request or upon termination of
this Agreement or, at the Disclosing Party’s sole option, destroyed, in which
case the Disclosing Party shall be notified promptly in writing when its
Confidential Information has been destroyed. The furnishing of any Confidential
Information between the parties shall not constitute the granting of any right
or license to use such Confidential Information.
 
5.4. The obligations of the parties set forth in this Section 4 shall remain in
effect for three years after the date of this Agreement.
 
5.5. Notwithstanding any other provision in this Section 4 to the contrary, the
Buyer shall be permitted after the Closing to use and disclose any Confidential
Information received from the Seller and included in the Acquired Assets to the
extent the Buyer in its sole discretion determines that it is necessary or
appropriate to use or disclose that Confidential Information in order to carry
out any of the Buyer’s commercial activities through the use of any of the
Acquired Assets.
 
 
 

--------------------------------------------------------------------------------

 
 
6. Failure to Pay the Contingent Cash Purchase Price. If the Buyer fails to pay
to the Seller the Deferred Cash Purchase Price on or prior to the eighteen month
anniversary of the Closing Date, then in addition to any other remedies
available to the Seller at law or in equity, the Seller shall have the right to
require the Buyer to re-convey the Acquired Assets to the Seller to the Seller
without the refund or return by the Seller of any portion of the Purchase Price.
Upon exercise of the foregoing right by the Seller, the Buyer shall execute and
deliver to the Seller such instruments of conveyance and assignment and other
documents, and shall take all other actions, as the Seller and its counsel may
deem reasonably necessary to vest in Seller the right, title and interest in and
to the Acquired Assets. The Buyer and the Seller agree that the Seller would be
damaged irreparably in the event that the provisions of this Section are not
performed by the Buyer in accordance with its specific terms. Accordingly, the
Buyer and the Seller agree that, without posting bond or other undertaking, the
Seller will be entitled to an injunction or injunctions to prevent breaches or
violations of the provisions of this Section and to enforce specifically the
terms of this Section in any action instituted in any court of the United States
or any state hereof having jurisdiction over the Parties and the matter in
addition to any other remedy which it may be entitled, at law or in equity. The
Buyer further agrees that, in the event of any action for specific performance
in respect of such breach or violation, it will not assert the defense that a
remedy at law would be adequate. Notwithstanding the foregoing, the Buyer may
withhold from the Deferred Cash Purchase Price payable to Seller any amounts due
or payable to Buyer under Section 3 (Indemnification).
 
7. Notices. Any notice or communication required or permitted to be delivered to
any party under this Agreement shall be in writing and shall be deemed properly
delivered, given and received when delivered (by hand, by registered mail, by
courier or express delivery service or by fax) to the address or fax number set
forth beneath the name of such party below (or to such other address or fax
number as such party shall have specified in a written notice given to the other
parties hereto):


If to the Seller:
Arbios Systems, Inc.
 
200 E. Del Mar Blvd., Suite 320
 
Pasadena, CA91105
 
Attn:  Shawn Cain, Interim President & CEO
 
Fax:  (626) 356-3107
   
With a copy to:
TroyGould PC
 
1801 Century Park East, 16th Floor
 
Los Angeles, CA 90067
 
Attn:  Istvan Benko
 
Fax:   (310) 201-4746
   
If to Buyer to:
HepaLife Technologies, Inc.
 
60 State Street, Suite 700
 
Boston, MA 02109
 
Attn:  Frank Menzler, President, CEO & Chairman
 
Fax:   617-371-2950

 
 
 

--------------------------------------------------------------------------------

 
 
With a copy to:
Muto Advisors P.C.
 
125 Main Street
 
Charlestown, MA 02129
 
Attn:  Jennifer Muto
 
Fax:  (801) 672-6868



8. Termination, Survival of Representations, Warranties and Covenants; Etc. All
representations, warranties, covenants, agreements and indemnities contained in
this Agreement shall survive for a period of twelve (12) months following the
date of the Closing. In no event shall the liability of the Seller for breaches
of representations, warranties and covenants hereunder exceed an aggregate
amount equal to the cash portion of the Purchase Price actually received by the
Seller. Any claim for any breach or violation of any representation, warranty or
covenant herein or otherwise relating hereto (other than any claim under Section
5 or any claim regarding the payment of the Deferred Cash Purchase Price) must
be made, if at all, on or prior to the date which is twelve (12) months after
the Closing Date or it shall be thereafter barred.
 
9. Miscellaneous.
 
9.1. Governing Law; Jurisdiction. This Agreement was executed in, and the
transactions contemplated by and the provisions of this Agreement shall be
governed by and construed in accordance with the laws of The Commonwealth of
Massachusetts without giving effect to the conflict of laws provisions thereof;
and both parties consent to the jurisdiction of the state and federal courts
sitting in Massachusetts.
 
9.2. Expenses. Each party to this Agreement shall be responsible for its own
expenses incurred in connection with this Agreement and the transactions
contemplated hereby and Buyer shall be responsible for (a) all filing and
recordation fees relating to the transfer of the Acquired Assets hereunder; and
(b) all fees, costs and expenses relating to the shipment, transfer or delivery
of all tangible assets included in the Acquired Assets from their respective
locations on the Closing Date to such location or locations as Buyer may
determine.
 
9.3. Publicity; SEC Filings. Each Party may issue a press release announcing the
execution of this Agreement and the proposed transaction. Each party shall
provide a draft of such press release to the other Party no less than 24 hours
before the issuance of such press release. If required by the rules and
regulations of the SEC, either Party hereto may publicly disclose the existence
of this Agreement and the terms hereof in a current report or a periodic report
filed with the SEC, provided that the filing party shall provide the other party
with a draft copy of the report no less than 24 hours before the anticipated
filing date. In the event that a Party intends to issue a press release or files
a report with the SEC regarding this Agreement and the transactions contemplated
hereby, the filing party shall duly consider the comments of the other party.
 
 
 

--------------------------------------------------------------------------------

 
 
9.4. Entire Agreement; Third Party Beneficiaries; Assignment; Etc. This
Agreement, including all exhibits and schedules attached hereto, constitutes and
contains the entire agreement of the Parties and supersedes any and all prior
negotiations, correspondence, understandings and agreements between the Parties
respecting the subject matter hereof. This Agreement is not intended to confer
upon any person other than the Parties to this Agreement any rights or remedies.
The Buyer may not assign its rights or obligations under this Agreement without
the prior written consent of the Seller (not to be unreasonably withheld), and
the Seller may not assign its rights or obligations under this Agreement without
the prior consent of the Buyer (not to be unreasonably withheld); provided,
however, that the Seller may assign, distribute or otherwise transfer its rights
relating to the Note and the Deferred Cash Purchase Price without the consent of
the Buyer; and provided, further that any person or entity that acquires the
Buyer or all or substantially all of the Acquired Assets after the Closing Date
must agree in writing to assume the obligation to pay the Deferred Cash Purchase
Price as if such person or entity were substituted for the Buyer therein (but no
such assignment and assumption shall relieve the Buyer of such obligation
without the Seller’s written consent). In addition, the Buyer shall be permitted
to assign and transfer the Acquired Assets to a wholly-owned subsidiary of the
Buyer, provided, however, that such assignee shall agree with the Seller, in
writing, to assume the obligations of the Buyer hereunder on a joint and several
basis and the Buyer shall not thereby be relieved of its obligations hereunder.
 
9.5. No Liability of Officers and Directors. The parties hereto acknowledge that
the individuals executing this Agreement on behalf of the Seller and the Buyer
do so on behalf of such entities and not in their individual capacities. As such
no officer, director, employee or agent of the Seller or the Buyer shall have
any liability hereunder.
 
9.6. Counterparts. This Agreement may be executed in two or more counterparts
and shall be effective when each party has executed at least one of the
counterparts even though all Parties have not executed the same counterpart. The
Parties may execute this Agreement and all other agreements, certificates,
instruments and other documents contemplated by this Agreement and exchange on
the Closing Date counterparts of such documents by means of facsimile
transmission and the Parties agree that the receipt of such executed
counterparts shall be binding on such Parties and shall be construed as
originals. After the Closing the Parties shall promptly exchange original
versions of this Agreement and all other agreements, certificates, instruments
and other documents contemplated by this Agreement that were executed and
exchanged by facsimile transmission pursuant to this Section.
 
9.7. Other Prospective Purchasers. Buyer shall not incur any liability in
connection with the transactions contemplated by this Agreement to any other
person with whom Seller, or its agents or representatives, have had negotiations
or discussions regarding any potential merger, sale or exchange of capital stock
or other business combination involving the Seller or any proposal or offer to
acquire in any manner a substantial equity interest in the Seller or all or a
substantial portion of the assets of the Seller.
 
 
 

--------------------------------------------------------------------------------

 
 
9.8. Further Actions. From time to time, as and when requested by any party
hereto, each other Party shall execute and deliver, or cause to be executed and
delivered, such documents and instruments and shall take, or cause to be taken,
such further or other actions as the requesting party may reasonably deem
necessary or desirable to carry out the intent and purposes of this Agreement,
to transfer, assign and deliver the Acquired Assets to the Buyer effective as of
the Closing Date (or to evidence the foregoing) and to consummate and give
effect to the other transactions, covenants and agreements contemplated hereby.
The Seller acknowledges and agrees that from and after the Closing Date, Buyer
shall be entitled to possession of all documents, books, records, agreements and
financial data of any sort relating to the Acquired Assets. Without limiting the
generality of the foregoing, the Seller and the Buyer shall cooperate fully with
each other after the Closing Date so that each party has access to the business
records, contracts and other information existing as of the Closing Date and
relating in any manner to the Acquired Assets. No files, books or records
existing as of the Closing Date and relating in any manner to the Acquired
Assets shall be destroyed by any party for a period of 3 years after the Closing
Date without giving the other party at least 30 days’ prior written notice,
during which time such other party shall have the right to examine and to remove
any such files, books and records prior to their destruction. The access to
files, books and records contemplated herein shall be during normal business
hours and upon not less than 2 days’ prior written request, shall be subject to
such reasonable limitations as the party having custody or control thereof may
impose to preserve the confidentiality of information contained therein and
shall not extend to material subject to a claim of privilege unless expressly
waived by the party entitled to claim the same.
 
9.9. Attorneys Fees. If either party shall commence an action or proceeding to
enforce any provisions of this Agreement, then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its reasonable
attorneys’ fees and other costs and expenses incurred in the investigation,
preparation and prosecution of such action or proceeding.
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed under seal as of the date
first written above.

 
SELLER:
ARBIOS SYSTEMS, INC.
         
By:
   /s/ SHAWN CAIN
     
Name: Shawn Cain
   
Title: Interim President and Interim Chief Executive Officer
       
BUYER:
HEPALIFE TECHNOLOGIES, INC.
         
By:
   /s/ FRANK MENLER
     
Name: Frank Menzler
   
Title: President, Chief Executive Officer and Chairman

 
 
 

--------------------------------------------------------------------------------

 